UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7736


ANDRE COOPER,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00112-FPS-MJA)


Submitted:   April 28, 2016                   Decided:   May 5, 2016


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Andre       Cooper,      a    federal         prisoner,      appeals    the     district

court’s    order     accepting          the    recommendation         of    the   magistrate

judge     and    denying      relief          on       his   28   U.S.C.    § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we   affirm       for   the        reasons    stated   by    the     district

court.     Cooper v. O’Brien, No. 5:14-cv-00112-FPS-MJA (N.D. W.

Va. Oct. 16, 2015).               We dispense with oral argument because the

facts    and    legal    contentions           are       adequately    presented      in   the

materials       before   this       court      and       argument   would     not    aid   the

decisional process.

                                                                                     AFFIRMED




                                                   2